DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, directed to claims 1-22, in the reply filed on 6/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-22 and newly added claims 25-27 are currently pending within the application.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Figures contain reference numerals that are illegible and faded. There also appears to be a shading gradient along the Figures which makes the Figures difficult to comprehend. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 15, line 17 recites “spring arm 188”.  This is the incorrect reference numeral for the spring arm. The Examiner suggests amending this to recite “spring arm 187”.
Page 15, line 25 recites “spring arm 188”.  This is the incorrect reference numeral for the spring arm. The Examiner suggests amending this to recite “spring arm 187”.
Appropriate correction is required.
The use of the term “Velcro” on page 12, line 23, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1-22 and 25 are objected to because of the following informalities:  
Claim 1, line 10 recites “between the outlet ports”. The Examiner suggests amending this to recite “between the plurality of outlet ports”.
Claim 2, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 3, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 4, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 5, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 6, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 7, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 8, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 9, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 10, line 1 recites “A drug delivery system”. The Examiner suggests amending this to recite “The [[A]] drug delivery system”.
Claim 11, line 7 recites “a drug” while claim 11, line 1 recites “for delivering drugs”. Therefore, it is unclear if “a drug” is referring to one of the plurality of drugs recited in line 1. The Examiner believes that the recitation of “a drug” in line 7 is referring to the same drug as recited in line 1. Therefore, the Examiner suggests amending claim 11, line 1 to recite “for delivering  a drug” and claim 11, line 7 to recite “[[a]] the drug”.
Claim 11, line 13 recites “between the outlet ports”. The Examiner suggests amending this to recite“ between the plurality of outlet ports”.
Claim 11, line 16 recites “the spine”. The Examiner suggests amending this to recite “the patient’s spine” to be consistent throughout the claims.
 Claim 11, line 18 recites “as they are inserted into the spine and hold them in position”. The Examiner suggests amending this to recite “as [[they]] the plurality of needles are inserted into the patient’s spine and hold [[them]]the plurality of needles in position” to remove any confusion regarding what the terms “they” and “them” refer to and to improve the language consistency throughout the claims regarding the term “spine”.
Claim 11, lines 21-22 recites “connecting the tubes to the outlet ports of the port multiplier and to the needles”. The Examiner suggests amending this to recite “connecting the plurality of tubes to the plurality of outlet ports of the port multiplier and to the plurality of needles”.
Claim 11, line 24 recites “through the tubes and through the needles”. The Examiner suggests amending this to recite “through the plurality of tubes and through the plurality of needles”.
Claim 12, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 13, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 14, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 14, line 2 recites “one of the plurality of needles”. The Examiner suggests amending this to recite “one needle of the plurality of needles” to improve the claim language consistency throughout the claim.
Claim 14, line 3 recites “the spine”. The Examiner suggests amending this to recite “the patient’s spine” to be consistent throughout the claims.
Claim 14, line 8 recites “the spine”. The Examiner suggests amending this to recite “the patient’s spine” to be consistent throughout the claims.
Claim 15, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 16, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 17, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 18, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 19, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 20, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 21, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 22, line 1 recites “A method”. The Examiner suggests amending this to recite “The [[A]] method”.
Claim 25, line 11 recites “the needle support”. The Examiner suggests amending this to recite “[[the]] each needle support”.
Claim 25, lines 14-15 recite “the needle support”. The Examiner suggests amending this to recite “[[the]] each needle support”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 12-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 6 recites “hold a needle”. It is unclear to the Examiner if this needle is one of the plurality of needles recited in claim 1. For the purpose of examination, this limitation will be interpreted as “hold a needle of the plurality of needles”.
Claim 3, line 3 recites “wherein the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports as recited in claim 2. For the purpose of examination, this limitation will be interpreted as “wherein [[the]] each needle support”.
Claim 3, lines 5-6 recites  “wherein the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports as recited in claim 2. For the purpose of examination, this limitation will be interpreted as “wherein [[the]] each needle support”.
Claims 4-5 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 6, lines 3-4 recites “a spherical body slidably disposed in a frame lumen of a frame support”. It is unclear to the Examiner if the spherical body is slidably disposed in the first, second, or both frame lumen of the pair of frame supports. Therefore, for the purpose of examination, this limitation will be interpreted as “a spherical body slidably disposed in [[a]] the frame lumen of [[a]] either frame support” as it is believed that the spherical body could be disposed in either frame lumen of the frame supports.
Claim 6, line 7 recites “a slot in a frame support”. It is unclear to the Examiner if this slot in a frame support is one of the pair of slots in a frame support as recited in claim 5. For the purpose of examination, this limitation will be interpreted as “each slot in either frame support”.
Claim 6 recites the limitation "the width of a slot formed in a frame support" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if this slot is one of the pair of slots as recited in claim 5. For the purpose of examination, this limitation will be interpreted as “a [[the]] width of [[a]] each slot formed in [[a]] either frame support”.
Claim 6, lines 14-15 recites “the body can be spaced from a frame support”. It is unclear to the Examiner which frame support is being referred to in this limitation. For the purpose of examination, this limitation will be interpreted as “the body can be spaced from either [[a]] frame support”.
Claim 6, line 15 recites “the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports. For the purpose of examination, this limitation will be interpreted as “each the needle support”.
Claim 6, line 16 recites “within the frame lumen”. It is unclear to the Examiner which frame lumen is being referred to within this limitation. For the purpose of examination, this limitation will be interpreted as “within the frame lumen of either frame support”.
Claim 6 recites the limitation "the longitudinal axis of the frame support" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear to the Examiner which frame support is being referred to. For the purpose of examination, this limitation will be interpreted as “a [[the]] longitudinal axis of either [[the]] frame support”.
Claim 6, line 18 recites “into engagement with the frame support”. It is unclear to the Examiner which frame support is being referred to in this limitation. For the purpose of examination, this limitation will be interpreted as “into engagement with [[the]] either frame support”.
Claim 6, line 19 recites “to lock the needle support”. It is unclear to the Examiner which needle support is being referred to. For the purpose of examination, this limitation will be interpreted as “to lock [[the]] each needle support”.
Claim 6, line 20 recites “to prevent pivotal movement of the needle support”. It is unclear to the Examiner which needle support is being referred to within this limitation. For the purpose of examination, this limitation will be interpreted as “to prevent pivotal movement of [[the]] each needle support”.
Claim 7, lines 3-4 recites “in a frame lumen of a frame support”. It is unclear to the Examiner which frame lumen and frame support is being referred to in this limitation. For the purpose of examination, this limitation will be interpreted as “in [[a]] the frame lumen of [[a]] either frame support”.
Claim 7, line 15 recites “within the frame lumen”. It is unclear to the Examiner which frame lumen is being referred to. For the purpose of examination, this limitation will be referred to as “within the frame lumen of either frame support”.
Claim 7, lines 15-16 recites the limitation "the longitudinal axis of the frame support" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear to the Examiner which frame support is being referred to. For the purpose of examination, this limitation will be interpreted as “a [[the]] longitudinal axis of [[the]] either frame support”.
Claims 8-9 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 12, line 6 recites “a needle”. It is unclear to the Examiner if this needle is one of the plurality of needles. For the purpose of examination, this limitation will be interpreted as “a needle of the plurality of needles”.
Claim 13, line 3 recites “wherein the needle support”. It is unclear to the Examiner which needle support is being referred to within this claim limitation. For the purpose of examination, this limitation will be interpreted as “wherein each [[the]] needle support”.
Claim 13, line 5 recites “wherein the needle support”. It is unclear to the Examiner which needle support is being referred to within this claim limitation. For the purpose of examination, this limitation will be interpreted as “wherein each [[the]] needle support”.
Claim 14, lines 2-3 recites “a needle support and into the spine while the needle support”. It is unclear to the Examiner if the needle support is one of the plurality of needle supports recited in claim 12. For the purpose of examination, this limitation will be interpreted as “a needle support of the plurality of needle supports”.
Claim 14, line 4 recite “the needle”. It is unclear to the Examiner if this needle is the same needle as recited in line 2. For the purpose of examination, this limitation will be interpreted as “the one needle of the plurality of needles”.
Claim 14 recites the limitation "its disposition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this limitation will be interpreted as “a [[its]] disposition”.
Claim 14, lines 5-6 recites “the needle support is in its first configuration”. It is unclear to the Examiner if this needle support is the same needle support recited earlier in the claim. Also, it is unclear if the first configuration is the same first configuration as recited earlier in the claim. For the purpose of examination this limitation will be interpreted as “the one needle support of the plurality of needles is in [[its]] the first configuration”.
Claim 14, lines 6-7 recites “the needle support is reconfigured into its second configuration”. It is unclear to the Examiner if this needle support is the same needle support recited earlier in the claim. Also, it is unclear if the second configuration is the same second configuration as recited earlier in the claim. For the purpose of examination this limitation will be interpreted as “the one needle support of the plurality of needles is reconfigured into [[its]] the second configuration”.
Claim 14, line 7 recites “the needle”. It is unclear to the Examiner if this needle is the same needle as recited in line 2. For the purpose of examination, this limitation will be interpreted as “the one needle of the plurality of needles”.
Claim 15, line 2 recites “the needle has its disposition”. It is unclear to the Examiner if the needle is one of the plurality of needles. In addition, the disposition has been previously recited within claim 14. For the purpose of examination, this limitation will be interpreted as “the one needle of the plurality of needles has [[its]] the disposition”.
Claims 16-17 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 18, lines 3-4 recites “a frame lumen of a frame support”. It is unclear to the Examiner if this frame lumen and frame support are the same frame lumen and frame support recited within claim 17. For the purpose of examination, this limitation will be interpreted as “[[a]] the frame lumen of [[a]] either frame support”.
Claim 18, line 7 recites “a slot in a frame support”. It is unclear to the Examiner if this slot is the same slot as recited within claim 17. Therefore, for the purpose of examination, this limitation will be interpreted as “[[a]] each slot in [[a]] either frame support”.
Claim 18 recites the limitation "the width of a slot formed in a frame support" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear which slot and frame support are being referred to within this limitation. Therefore, for the purpose of examination, this limitation will be interpreted as “[[the]] a width of [[a]] each slot [[a]] formed in either frame support”.
Claim 18, lines 14-15 recites “the body can be spaced from a frame support”. It is unclear to the Examiner what frame support is being referred to. Therefore, for the purpose of examination, this limitation will be interpreted as “the body can be spaced from [[a]] either frame support”.
Claim 18, line 15 recites “the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports recited within claim 12. For the purpose of examination, this limitation will be interpreted as “[[the]] each needle support”.
Claim 18 recites the limitation "the longitudinal axis of the frame support" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear which frame support is being referred to. For the purpose of examination, this limitation will be interpreted as “[[the]] a longitudinal axis of [[the]] either frame support”.
Claim 18, line 18 recites “the frame support”. It is unclear which frame support is being referred to within this limitation. Therefore, for the purpose of examination, this limitation will be interpreted as “[[the]] either frame support”.
Claim 18, line 19 recites “the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports recited within claim 12. For the purpose of examination, this limitation will be interpreted as “[[the]] each needle support”.
Claim 18, line 20 recites “the needle support”. It is unclear to the Examiner if this needle support is one of the plurality of needle supports recited within claim 12. For the purpose of examination, this limitation will be interpreted as “[[the]] each needle support”.
Claim 19, lines 3-4 recites “a frame lumen of a frame support”. It is unclear to the Examiner if this frame lumen and frame support are the same frame lumen and frame support recited within claim 17. For the purpose of examination, this limitation will be interpreted as “[[a]] the frame lumen of [[a]] either frame support”.
Claim 19, line 15 recites “the frame lumen”. It is unclear to the Examiner which frame lumen is being referred to in this limitation. Therefore, for the purpose of examination, this limitation will be interpreted as “the frame lumen of either frame support”.
Claim 19 recites the limitation "the longitudinal axis of the frame support" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear which frame support is being referred to within this limitation. Therefore, for the purpose of examination, this limitation will be interpreted as “a [[the]] longitudinal axis of [[the]] either frame support”.
Claims 20-21 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 25, line 7 recites “a needle”. It is unclear to the Examiner if this needle is one of the plurality of needles as recited in lines 1-2 of claim 25. Therefore, for the purpose of examination this limitation will be interpreted as “a needle of the plurality of needles”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al. (US 2014/0343500; hereinafter referred to as Fielder).
With regards to claim 1, Fielder discloses (Figs. 13-15) a drug delivery system (see system shown in Fig. 13) comprising: 
a plurality of needles (see Examiner annotated Fig. 13 below; hereinafter referred to as Fig. A); 

    PNG
    media_image1.png
    690
    644
    media_image1.png
    Greyscale

a needle guide (see Fig. A above) for guiding and holding the plurality of needles during insertion into a patient's spine (see Fig. 13 and [0026] “device may be used for delivering therapeutic agent(s) to the central nervous system (e.g. to the brain or spinal cord”); 
a syringe (602; see [0030] “The external fluid connector unit may be connected to external pump(s) or to syringe(s) or other means of pumping therapeutic agent through the apparatus”) containing a drug (see [0030] “therapeutic agent”) which is to be delivered into the patient's spine; 
a port multiplier (612) comprising an inlet port (see Examiner annotated Fig. 14 below; hereinafter referred to as Fig. B) connectable to the syringe and a plurality of outlet ports (see Fig. B below); and 

    PNG
    media_image2.png
    841
    634
    media_image2.png
    Greyscale

a plurality of tubes (618; see [0106]) for providing fluid connections between the outlet ports of the port multiplier and the plurality of needles (see Fig. 14 and [0106]).
With regards to claim 11, Fielder discloses (Figs. 13-15) a method for delivering drugs (see abstract), the method comprising: 
providing a drug delivery system (see system shown in Fig. 13) comprising: 
a plurality of needles (see Fig. A above); 
a needle guide (see Fig. A above) for guiding and holding the plurality of needles during insertion into a patient's spine (see Fig. 13 and [0026] “device may be used for delivering therapeutic agent(s) to the central nervous system (e.g. to the brain or spinal cord”); 
a syringe (602; see [0030] “The external fluid connector unit may be connected to external pump(s) or to syringe(s) or other means of pumping therapeutic agent through the apparatus”) containing a drug (see [0030] “therapeutic agent”) which is to be delivered into the patient's spine; 
a port multiplier (612) comprising an inlet port (see Fig. B above) connectable to the syringe and a plurality of outlet ports (see Fig. B above); and 
a plurality of tubes (618; see [0106]) for providing fluid connections between the outlet ports of the port multiplier and the plurality of needles (see Fig. 13); 
positioning the needle guide against the skin of the patient adjacent to the spine (Although, Fig. 13 shows the positioning of the needle guide against the skin of the patient adjacent to the skull, paragraph [0026] of Fielder states that the device may be used for delivering therapeutic agents to the spinal cord. Therefore, the needle guide could be positioned against the skin of the patient adjacent to the spine.); 
using the needle guide to guide the plurality of needles as they are inserted into the spine and hold them in position (paragraph [0026] of Fielder states that the device may be used for delivering therapeutic agents to the spinal cord. Therefore, the needle guide is used to guide the plurality of needles as they are inserted into the spine and hold them in position); 
connecting the port multiplier to the syringe containing the drug which is to be delivered (see Fig. 13 which shows the connection of the port multiplier to the syringe containing the drug); 
connecting the tubes (618) to the outlet ports (see Fig. B above) of the port multiplier (612) and to the needles (see Fig. A above); and 
using the syringe (602; see [0026] and [0030]) to eject the drug into the port multiplier, through the tubes and through the needles so as to be injected into the desired locations in the spine of the patient (see [0026] and [0030]).  
Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lueck et al. (US 2016/0213443; hereinafter referred to as Lueck).
With regards to claim 25, Lueck discloses (Figs. 2-3) a needle guide (see Fig. 2) for guiding and holding a plurality of needles during insertion into a patient's body (see [0034] and  [0036-0037] wherein a surgical tool could be a needle), the needle guide comprising: 
a frame (10); and 
a plurality of needle supports (32, 44) selectively movably mounted to the frame (see [0037]), wherein each of the needle supports is configured to guide and hold a needle during insertion into the patient's body (see Abstract, [0034], [0037], and [0076] wherein the surgical tool could be a needle); and 
further wherein each of the needle supports is reconfigurable between: 
(i) a first configuration wherein the needle support is movable at least one of (a) axially along the frame, and (b) rotatably relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which allows the connector to move axially along the frame and rotate relative to the frame when released); and (ii) a second configuration wherein the needle support is fixed relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which when clamped prevents the axial and rotational movement of the connector relative to the frame).

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiilerich (US 2016/0038677).
With regards to claim 26, Kiilerich discloses (Figs. 1-2) a spring-loaded syringe assist device (1; see [0064]) for use with a syringe (70) containing a drug (see [0061] “The contents of the cartridge 70” and [0064] “the drug from the cartridge 70”) which is to be delivered into a patient's spine (see [0082] wherein a specified target site in the body could be the patient’s spine), wherein the syringe comprises 
(a) a syringe body (see at 70 in Fig. 2) having a cavity (75) containing the drug (see [0082]) and an output port (see at 72 in Fig. 2), and 
(b) a plunger (6) movably disposed in the cavity for driving the drug out of the output port (see [0079]), the spring-loaded syringe assist device comprising: 
a housing (60) for mounting to the syringe body (see [0061]); 
a driver (20) for engaging the plunger (see [0063]) and moving the plunger so as to drive the drug contained in the cavity out of the output port (see [0075] and [0079]); and 
a power unit (10; see [0034] and [0078-0079]) for moving the driver.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2004/0092894; hereinafter referred to as Hung).
With regards to claim 27, Hung discloses (see Figs. 2-2C2) a port multiplier (30) comprising: 
a hollow body (see at 30 in Fig. 2) having an interior (see the interior of the body at 42 in Fig. 2); 
an input port (42) in fluid communication with the interior of the hollow body (see [0025]), the input port being configured for attachment to a syringe (40) containing a drug ([0025] “The syringe 40 or other fluid infusion unit can be preloaded with wash fluid or other agent for delivery); and 
a plurality of output ports (45) in fluid communication with the interior of the hollow body (see [0025]), each of the plurality of output ports being configured for attachment to a fluid line (44) comprising a needle (32; see [0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8-9, 12-13, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder in view of Lueck.
With regards to claim 2, Fielder disclose the claimed invention of claim 1, however Fielder is silent with regards to the needle guide comprises: a frame; and a plurality of needle supports selectively movably mounted to the frame, wherein each of the needle supports is configured to guide and hold a needle during insertion into the patient's spine.
Nonetheless, Lueck teaches (Figs. 2-3) the needle guide comprises:
a frame (10); and 
a plurality of needle supports (32, 44) selectively movably mounted to the frame (see [0037]), wherein each of the needle supports is configured to guide and hold a needle (see [0036-0037] wherein a surgical tool could be a needle) during insertion into the patient spine (see [0076] “a spinal procedure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Fielder with a teaching of Lueck such that the needle guide comprises a frame; and a plurality of needle supports selectively movably mounted to the frame, wherein each of the needle supports is configured to guide and hold a needle during insertion into the patient spine. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that the non-limiting advantage of using the disclosed frame include needing fewer surgical assistants during the procedure to hold the surgical tools and increased stability/decreased movement of the surgical tools after placement (see [0076] of Lueck). In addition, Lueck teaches that providing the drug delivery system with an apparatus to support a plurality of needles allows X-ray imaging to occur without the removal of significant portions of the apparatus from the patient (see [0007] of Lueck)
The drug delivery system of Fielder modified in view of Lueck will hereinafter be referred to as the drug delivery system of Fielder and Lueck.
With regards to claim 3, the drug delivery system of Fielder and Lueck teaches the claimed invention of claim 2, however Fielder is silent with regards to each of the needle supports is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame and rotatable relative to the frame; and (ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame.
Nonetheless, Lueck further teaches (Figs. 2-3) each of the needle supports (32, 44) is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame (10) and rotatable relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which allows the connector to move axially along the frame and rotate relative to the frame when released) and 
(ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which when clamped prevents the axial and rotational movement of the connector relative to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Fielder and Lueck with a further teaching of Lueck such that each of the needle supports is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame and rotatable relative to the frame; and (ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that including these two configurations permits releasable secure engagement of a shaft of a support assembly or support post and adjustment of the axial position of the connectors relative to the central axis of the support assembly or vertical axis (see [0051] of Lueck). Therefore, these two configurations allow for quick adjustments in the positions of surgical tools relative to multiple axes to accommodate any orientations or directions required during the surgical procedure, which reduces the time to complete the surgical procedure by allowing a surgeon to quickly shift between surgical windows, or more generally, to adjust the surgical field, without the need for disassembling the frame (see [0034] of Lueck).
With regards to claim 4, the drug delivery system of Fielder and Lueck teaches the claimed invention of claim 3, however, Fielder is silent with regards to the frame comprises two frame supports connected to one another by at least one adjustable arm.
Nonetheless, Lueck further teaches (Figs. 2-3) the frame (10) comprises two frame supports (22a, 22b; see [0036]) connected to one another by at least one adjustable arm (42; see [0037], [0039], and [0043] “a respective elongate element 56 that is at least partially received within the central conduit 54 of the shaft 42 and slidably coupled to the shaft to permit adjustment the length of the longitudinal support assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery system of Fielder and Lueck with a further teaching of Lueck such that the frame comprises two frame supports connected to one another by at least one adjustable arm. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that the frame can be configured to provide a rigid, high-strength structure that allows for quick adjustments in the positions of surgical tools relative to multiple axes to accommodate any orientations or directions required during the surgical procedure, which reduces the time to complete the surgical procedure by allowing a surgeon to quickly shift between surgical windows, or more generally, to adjust the surgical field, without the need for disassembling the frame (see [0034] of Lueck).
With regards to claim 8, the drug delivery system of Fielder and Lueck teaches the claimed invention of claim 4, however, Fielder is silent with regards to the frame supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the frame supports.
Nonetheless, Lueck further teaches (Figs. 2-3) the frame supports (22a, 22b) are formed out of a radiolucent material (see [0008] “the first and second transverse support assemblies and the at least one longitudinal support assembly can be radiolucent”), and further wherein radiopaque markers are disposed on the frame supports (see [0070-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery system of Fielder and Lueck with a further teaching of Lueck such that the frame supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the frame supports. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that surgeons must remove radio-opaque materials each time an X-ray is taken, adding significant time to a long surgical procedure (see [0005] of Lueck). Therefore, a frame having radiotransparent or radiolucent portions can allow surgeons to produce X-ray images without the need for disassembling the frame, as is required during medical procedures performed with conventional frames (see [0073] of Lueck) would save time.
With regards to claim 9, the drug delivery device of Fielder and Lueck teaches the claimed invention of claim 2, however, Fielder is silent with regards to the plurality of needle supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the plurality of needle supports.
Nonetheless, Lueck further teaches (Figs. 2-3) that the plurality of needle supports (32, 44) are formed out of a radiolucent material (see [0010] “at least one connector of a radiolucent support assembly can also be radiolucent”), and further wherein radiopaque markers are disposed on the plurality of needle supports (see [0070-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of Fielder and Lueck such that  the plurality of needle supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the plurality of needle supports. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that surgeons must remove radio-opaque materials each time an X-ray is taken, adding significant time to a long surgical procedure (see [0005] of Lueck). Therefore, a frame having radiotransparent or radiolucent portions can allow surgeons to produce X-ray images without the need for disassembling the frame, as is required during medical procedures
With regards to claim 12, Fielder disclose the claimed invention of claim 11, however Fielder is silent with regards to the needle guide comprises: a frame; and a plurality of needle supports selectively movably mounted to the frame, wherein each of the needle supports is configured to guide and hold a needle during insertion into the patient's spine.
Nonetheless, Lueck teaches (Figs. 2-3) the needle guide comprises:
a frame (10); and 
a plurality of needle supports (32, 44) selectively movably mounted to the frame (see [0037]), wherein each of the needle supports is configured to guide and hold a needle (see [0036-0037] wherein a surgical tool could be a needle) during insertion into the patient spine (see [0076] “a spinal procedure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of the method of Fielder with a teaching of Lueck such that the needle guide comprises a frame; and a plurality of needle supports selectively movably mounted to the frame, wherein each of the needle supports is configured to guide and hold a needle during insertion into the patient spine. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that the non-limiting advantage of using the disclosed frame include needing fewer surgical assistants during the procedure to hold the surgical tools and increased stability/decreased movement of the surgical tools after placement (see [0076] of Lueck). In addition, Lueck teaches that providing the drug delivery system with an apparatus to support a plurality of needles allows X-ray imaging to occur without the removal of significant portions of the apparatus from the patient (see [0007] of Lueck)
The drug delivery system of the method of Fielder modified in view of Lueck will hereinafter be referred to as the method of Fielder and Lueck.
With regards to claim 13, the method of Fielder and Lueck teaches the claimed invention of claim 12, however Fielder is silent with regards to each of the needle supports is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame and rotatable relative to the frame; and (ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame.
Nonetheless, Lueck further teaches (Figs. 2-3) each of the needle supports (32, 44) is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame (10) and rotatable relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which allows the connector to move axially along the frame and rotate relative to the frame when released) and 
(ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame (see [0051] which explains that each connector 32, 44 can have a cam handle 33 which when clamped prevents the axial and rotational movement of the connector relative to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of the method Fielder and Lueck with a further teaching of Lueck such that each of the needle supports is reconfigurable between (i) a first configuration wherein the needle support is movable axially along the frame and rotatable relative to the frame; and (ii) a second configuration wherein the needle support is axially and rotatably fixed relative to the frame. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that including these two configurations permits releasable secure engagement of a shaft of a support assembly or support post and adjustment of the axial position of the connectors relative to the central axis of the support assembly or vertical axis (see [0051] of Lueck). Therefore, these two configurations allow for quick adjustments in the positions of surgical tools relative to multiple axes to accommodate any orientations or directions required during the surgical procedure, which reduces the time to complete the surgical procedure by allowing a surgeon to quickly shift between surgical windows, or more generally, to adjust the surgical field, without the need for disassembling the frame (see [0034] of Lueck).
With regards to claim 16, the method Fielder and Lueck teaches the claimed invention of claim 12, however, Fielder is silent with regards to the frame comprises two frame supports connected to one another by at least one adjustable arm.
Nonetheless, Lueck further teaches (Figs. 2-3) the frame (10) comprises two frame supports (22a, 22b; see [0036]) connected to one another by at least one adjustable arm (42; see [0037], [0039], and [0043] “a respective elongate element 56 that is at least partially received within the central conduit 54 of the shaft 42 and slidably coupled to the shaft to permit adjustment the length of the longitudinal support assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery system of the method of Fielder and Lueck with a further teaching of Lueck such that the frame comprises two frame supports connected to one another by at least one adjustable arm. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that the frame can be configured to provide a rigid, high-strength structure that allows for quick adjustments in the positions of surgical tools relative to multiple axes to accommodate any orientations or directions required during the surgical procedure, which reduces the time to complete the surgical procedure by allowing a surgeon to quickly shift between surgical windows, or more generally, to adjust the surgical field, without the need for disassembling the frame (see [0034] of Lueck).
With regards to claim 20, the method of Fielder and Lueck teaches the claimed invention of claim 16, however, Fielder is silent with regards to the frame supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the frame supports.
Nonetheless, Lueck further teaches (Figs. 2-3) the frame supports (22a, 22b) are formed out of a radiolucent material (see [0008] “the first and second transverse support assemblies and the at least one longitudinal support assembly can be radiolucent”), and further wherein radiopaque markers are disposed on the frame supports (see [0070-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery system of the method Fielder and Lueck with a further teaching of Lueck such that the frame supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the frame supports. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that surgeons must remove radio-opaque materials each time an X-ray is taken, adding significant time to a long surgical procedure (see [0005] of Lueck). Therefore, a frame having radiotransparent or radiolucent portions can allow surgeons to produce X-ray images without the need for disassembling the frame, as is required during medical procedures performed with conventional frames (see [0073] of Lueck) would save time.
With regards to claim 21, the method of Fielder and Lueck teaches the claimed invention of claim 12, however, Fielder is silent with regards to the plurality of needle supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the plurality of needle supports.
Nonetheless, Lueck further teaches (Figs. 2-3) that the plurality of needle supports (32, 44) are formed out of a radiolucent material (see [0010] “at least one connector of a radiolucent support assembly can also be radiolucent”), and further wherein radiopaque markers are disposed on the plurality of needle supports (see [0070-0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the drug delivery device of the method of Fielder and Lueck such that  the plurality of needle supports are formed out of a radiolucent material, and further wherein radiopaque markers are disposed on the plurality of needle supports. One of ordinary skill in the art would have been motivated to make this modification, as Lueck teaches that surgeons must remove radio-opaque materials each time an X-ray is taken, adding significant time to a long surgical procedure (see [0005] of Lueck). Therefore, a frame having radiotransparent or radiolucent portions can allow surgeons to produce X-ray images without the need for disassembling the frame, as is required during medical procedures

Claim(s) 5, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder and Lueck as applied to claim 4 above, and in further view of Sarvestani et al. (US 9,387,008; hereinafter referred to as Sarvestani).
With regards to claim 5, the drug delivery device of Fielder and Lueck teaches the claimed invention of claim 4, however, neither Fielder nor Lueck teaches that each of the frame supports comprises a frame lumen and a pair of slots communicating with the frame lumen.
Nonetheless Sarvestani teaches (Figs. 7A-7D) each of the frame supports (602) comprises a frame lumen (see the lumen between the pair of slots at 604 in Fig. 7A) and a pair of slots (604; see Col. 10, lines 24-65) communicating with the frame lumen (see Fig. 7A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify each of the frame supports of the drug delivery device of Fiedler and Lueck with a teaching of Sarvestani such that each of the frame supports comprises a frame lumen and a pair of slots communicating with the frame lumen. Currently, the needle supports of the needle guide of the drug delivery device of Fielder and Lueck are attached to the frame supports via clamps (see [0051] of Fielder). Alternatively, each needle support 610 could be attached to the frame 602, 606 via being inserted through a frame lumen and a pair of slots as taught by Sarvestani (see Col. 10, lines 24-65 of Sarvestani). One of ordinary skill in the art would have been motivated to make this modification, as Sarvestani teaches that this trajectory guide works well in combination with the CT scanner if the coordinate systems of both devices are aligned with each other (see Col. 13, lines 25-29 of Sarvestani) to guide a needle (see Col. 1, lines 7-10 of Sarvestani).

With regards to claim 14, the method of Fielder and Lueck teaches the claimed invention of claim 13, however, neither Fielder nor Lueck teaches that one of the plurality of needles is inserted through a needle support and into the spine while the needle support is in its first configuration, the needle has its disposition checked and corrected as necessary while the needle support is in its first configuration, and then the needle support is reconfigured into its second configuration while the needle remains inserted into the spine, with the foregoing process thereafter repeated for at least one other of the plurality of needles.
Nonetheless, Sarvestani teaches (see Fig. 7A-7D) one of the plurality of needles (618) is inserted through a needle support (610) and into the spine while the needle support is in its first configuration (see Col. 10, lines 24-65), the needle has its disposition checked and corrected as necessary while the needle support is in its first configuration (see Col. 10, lines 24-65; see Figs. 7B and 7C which show the first configuration along movement of Z’ and X’), and then the needle support is reconfigured into its second configuration (see Col. 6, line 41 – Col. 7, lines 13 “The carriage member 252 may optionally include a locking mechanism 260…to lock the guiding sleeve 204 in a selected orientation” and see Col. 10, lines 24-25 “a further variation 600 of the trajectory guide 200” wherein the variation 600 could include the locking mechanism 260 to lock the guiding sleeve 604 in a selected orientation/second configuration) while the needle remains inserted into the spine (see Col. 5, line 67 “target point within the patient” wherein the target point could be the spine), with the foregoing process thereafter repeated for at least one other of the plurality of needles (the above steps could be repeated for however many needles are within the plurality of needles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Fielder and Lueck with a teaching of Sarvestani such that the method includes one of the plurality of needles is inserted through a needle support and into the spine while the needle support is in its first configuration, the needle has its disposition checked and corrected as necessary while the needle support is in its first configuration, and then the needle support is reconfigured into its second configuration while the needle remains inserted into the spine, with the foregoing process thereafter repeated for at least one other of the plurality of needles. One of ordinary skill in the art would have been motivated to make this modification, as Sarvestani teaches this trajectory guide works well in combination with the CT scanner if the coordinate systems of both devices are aligned with each other (see Col. 13, lines 25-29 of Sarvestani) to guide a needle (see Col. 1, lines 7-10 of Sarvestani).
The method of Fielder and Lueck modified in view of Sarvestani will hereinafter be referred to as the method of Fielder, Lueck, and Sarvestani.
With regards to claim 15, the method of Fielder, Lueck, and Sarvestani teaches the claimed invention of claim 14, however Fielder is silent with regards to the needle has its disposition checked and corrected as necessary using fluoroscopy.
Nonetheless, Sarvestani further teaches (Figs. 7A-7D) that the needle (618) has its disposition checked and corrected as necessary using fluoroscopy (see Col. 10, lines 24-65 and Col. 13, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Fielder, Lueck, and Sarvestani with a further teaching of Sarvestani such that the needle has its disposition checked and corrected as necessary using fluoroscopy. One of ordinary skill in the art would have been motivated to make this modification, as Sarvestani teaches that this trajectory guide works well in combination with the CT scanner if the coordinate systems of both devices are aligned with each other (see Col. 13, lines 25-29 of Sarvestani) to guide a needle (see Col. 1, lines 7-10 of Sarvestani).
With regards to claim 17, the method of Fielder and Lueck teaches the claimed invention of claim 16, however, neither Fielder nor Lueck teaches that each of the frame supports comprises a frame lumen and a pair of slots communicating with the frame lumen.
Nonetheless Sarvestani teaches (Figs. 7A-7D) each of the frame supports (602) comprises a frame lumen (see the lumen between the pair of slots at 604 in Fig. 7A) and a pair of slots (604; see Col. 10, lines 24-65) communicating with the frame lumen (see Fig. 7A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify each of the frame supports of the drug delivery device of Fiedler and Lueck with a teaching of Sarvestani such that each of the frame supports comprises a frame lumen and a pair of slots communicating with the frame lumen. Currently, the needle supports of the needle guide of the drug delivery device of Fielder and Lueck are attached to the frame supports via clamps (see [0051] of Fielder). Alternatively, each needle support 610 could be attached to the frame 602, 606 via being inserted through a frame lumen and a pair of slots as taught by Sarvestani (see Col. 10, lines 24-65 of Sarvestani). One of ordinary skill in the art would have been motivated to make this modification, as Sarvestani teaches that this trajectory guide works well in combination with the CT scanner if the coordinate systems of both devices are aligned with each other (see Col. 13, lines 25-29 of Sarvestani) to guide a needle (see Col. 1, lines 7-10 of Sarvestani).

Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder in view of Kiilerich.
With regards to claim 10, Fielder discloses the claimed invention of 1, however, Fielder is silent with regards to the drug delivery system further comprising a spring-loaded syringe assist device for operating the syringe.
Nonetheless, Kiilerich teaches (see Figs. 1-2) the drug delivery system (see Fig. 1) further comprising a spring-loaded syringe assist device (1; see [0064]) for operating the syringe (70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Fielder with a teaching of Kiilerich such that the drug delivery system further comprising a spring-loaded syringe assist device for operating the syringe. One of ordinary skill in the art would have been motivated to make this modification, as Kiilerich teaches that automatic injection devices comprising a spring are popular as once the spring is released it provides all the energy needed to complete the injection (see [0004] of Kiilerich).

With regards to claim 22, Fielder discloses the claimed invention of 11, however, Fielder is silent with regards to the drug delivery system further comprising a spring-loaded syringe assist device for operating the syringe.
Nonetheless, Kiilerich teaches (see Figs. 1-2) the drug delivery system (see Fig. 1) further comprising a spring-loaded syringe assist device (1; see [0064]) for operating the syringe (70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Fielder with a teaching of Kiilerich such that the drug delivery system further comprising a spring-loaded syringe assist device for operating the syringe. One of ordinary skill in the art would have been motivated to make this modification, as Kiilerich teaches that automatic injection devices comprising a spring are popular as once the spring is released it provides all the energy needed to complete the injection (see [0004] of Kiilerich).

Allowable Subject Matter
Claims 6-7 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 6, the best prior art of record is Fielder modified in view of Lueck and Sarvestani. However, neither Fielder, Lueck, Sarvestani, nor any other prior art of record teaches or suggests that each of the needle supports comprises: a spherical body slidably disposed in a frame lumen of a frame support, wherein the spherical body comprise a threaded bore; and a body having a threaded projection sized to pass through a slot in a frame support and to be threadingly received in the threaded bore of the spherical body, wherein the threaded projection has a width less than the width of a slot formed in a frame support, and further wherein a needle lumen extends through the body and the threaded projection, the needle lumen being sized to slidably receive and support one of the plurality of needles; such that (i) the body can be spaced from a frame support, whereby to allow the needle support to move longitudinally within the frame lumen and to pivot relative to the longitudinal axis of the frame support; and (ii) the body can be brought into engagement with the frame support, whereby to lock the needle support against longitudinal movement and to prevent pivotal movement of the needle support in combination with the other limitations of the claims upon which claim 6 depends.
With regards to claim 7, the best prior art of record is Fielder modified in view of Lueck and Sarvestani. However, neither Fielder, Lueck, Sarvestani nor any other prior art of record teaches or suggests that each of the needle supports comprises: a tubular body slidably disposed in a frame lumen of a frame support, wherein the tubular body comprises a pair of diametrically-opposed openings; and a tapered member having a first portion smaller than the pair of diametrically-opposed openings and a second portion larger than the pair of diametrically-opposed openings, and a needle lumen extending through the tapered member, the needle lumen being sized to slidably receive and support one of the plurality of needles; such that (i) the first portion of the tapered member can be disposed in the pair of diametrically-opposed openings, whereby to allow the tubular body to move longitudinally within the frame lumen and to rotate relative to the longitudinal axis of the frame support; and (ii) the second portion of the tapered member can be disposed in the pair of diametrically-opposed openings, whereby to lock the tubular body against longitudinal movement and to prevent rotational movement of the tubular body in combination with the other limitations of the claims upon which claim 7 depends.
With regards to claim 18, the best prior art of record is Fielder modified in view of Lueck and Sarvestani. However neither Fielder, Lueck, Sarvestani, nor any other prior art of record teaches or suggests that each of the needle supports comprises: a spherical body slidably disposed in a frame lumen of a frame support, wherein the spherical body comprise a threaded bore; and a body having a threaded projection sized to pass through a slot in a frame support and to be threadingly received in the threaded bore of the spherical body, wherein the threaded projection has a width less than the width of a slot formed in - 8 - a frame support, and further wherein a needle lumen extends through the body and the threaded projection, the needle lumen being sized to slidably receive and support one of the plurality of needles; such that (i) the body can be spaced from a frame support, whereby to allow the needle support to move longitudinally within the frame lumen and to pivot relative to the longitudinal axis of the frame support; and (ii) the body can be brought into engagement with the frame support, whereby to lock the needle support against longitudinal movement and to prevent pivotal movement of the needle support in combination with the other limitations of the claims upon which claim 18 depends.
With regards to claim 19, the best prior art of record is Fielder modified in view of Lueck and Sarvestani. However neither Fielder, Lueck, Sarvestani nor any other prior art of record teaches or suggests that each of the needle supports comprises: a tubular body slidably disposed in a frame lumen of a frame support, wherein the tubular body comprises a pair of diametrically-opposed openings; and a tapered member having a first portion smaller than the pair of diametrically-opposed openings and a second portion larger than the pair of diametrically-opposed openings, and a needle lumen extending through the tapered member, the needle lumen being sized to slidably receive and support one of the plurality of needles; such that (i) the first portion of the tapered member can be disposed in the pair of diametrically-opposed openings, whereby to allow the tubular body to move longitudinally within the frame lumen and to rotate relative to the longitudinal axis of the frame support; and (ii) the second portion of the tapered member can be disposed in the pair of diametrically-opposed openings, whereby to lock the tubular body against longitudinal movement and to prevent rotational movement of the tubular body in combination with the other limitations of the claims upon which claim 19 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783